          Case 1:20-cv-05781-JMF Document 39 Filed 08/03/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK
________________________________________________x
NEW YORK IMMIGRATION COALITION,

MAKE THE ROAD NEW YORK, CASA,                      :   Docket No.
AMERICAN-ARAB ANTIDISCRIMINATION                       1:20-cv-05781
COMMITTEE, ADC RESEARCH INSTITUTE,                 :
FIEL HOUSTON INC.
                              Plaintiffs,          :
v.
DONALD J. TRUMP, in his official capacity          :   MOTION FOR
as President of the United States,                     ORDER TO SHOW,
UNITED STATES DEPARTMENT OF COMMERCE; :                MOTIONS FOR PRELIM-
WILBUR L. ROSS, JR., in his official capacity as       INARY AND PERMAN-
Secretary of Commerce,                             :   ENT INJUNCTIONS
BUREAU OF THE CENSUS, an agency within the
United States Department of Commerce; and          :
STEVEN DILLINGHAM, in his official capacity as
Director of the U.S. Census Bureau,                :
                              Defendants.

and                                                :   August 2, 2020
Robert A. Heghmann,
v.                                                 :
DONALD J. TRUMP, in his official capacity
as President of the United States,                 :
________________________________________________x




                                            1
 Case 1:20-cv-05781-JMF Document 39 Filed 08/03/20 Page 2 of 7




MOTION FOR AN ORDER TO SHOW CAUSE, MOTIONS FOR
   PRELIMINARY AND PERMANENT INJUNCTIONS
      The Plaintiff Intervenor hereby requests the Court to hold an immediate

hearing prior to August 30, 2020, in time for the Congressional and

Presidential Elections scheduled for November, 2020, on his request for an

Order to Show Cause why:

            1. A Preliminary and permanent injunction should not issue

               directing the Secretary of Commerce to instruct the Census

               Bureau to provide citizenship data for every congressional

               district in the United States to the Plaintiff-Intervenor and

               every state in the United States for the purpose of re-

               districting congressional districts to comply with the One

               Person, One Vote Requirement as set forth in the Horsey

               Rule;

            2. A Preliminary and Permanent Injunction should not issue

               directing the President of the United States to enforce the laws

               of the United States, specifically the One Person, One Vote

               Mandate, and require congressional districts to comply with

               the Horsey Rule and establish congressional districts in each


                                  2
        Case 1:20-cv-05781-JMF Document 39 Filed 08/03/20 Page 3 of 7




                      state that are all within 10% of the congressional district with

                      the lowest percentage of foreign-born non-citizens prior to the

                      2020 Elections

                  3. A Preliminary and Permanent Injunction should not issue

                      directing the Secretary of Commerce to order the Census

                      Bureau to report on an annual basis the citizen/non-citizen

                      ratio of every congressional district and state legislative

                      district in the United States for the purpose of re-districting in

                      accordance with the Horsey Rule; and

                  4. A Preliminary and Permanent Injunction should not issue

                      directing the President of the United States to enforce the laws

                      of the United States, specifically the One Person, One Vote

                      Mandate, and require state legislative districts to comply with

                      the Horsey Rule and establish state legislative districts in each

                      state that are all within 10% of the state legislative district

                      with the lowest percentage of foreign-born non-citizens.

      As this Court recognized in its Order of July 20, 2020, Doc. # 22, “Given the

time sensitivities involved with the issues in this case, … the Court will hold an

initial pretrial conference with all parties by telephone on Thursday, August 13,

2020, at 2:15 p.m.” That meeting has now been moved up to August 5, 2020. The


                                          3
        Case 1:20-cv-05781-JMF Document 39 Filed 08/03/20 Page 4 of 7




Plaintiff-Intervenor requests permission to participate in thar pretrial conference to

argue that the issues he is raising, which will make the issues originally raised by the

Plaintiffs Moot, should be decided in favor of the Plaintiff-Intervenor at the August

5, 2020 Telephone Conference.

      This Court (and the Second Circuit) is bound by the decision in Horsey v.

Bysiewicz, No. 3:99-cv-SRU, WL 725363 (D. Conn. 2004)(Three Judge Panel). “No

statute defines the precedential force of each panel's decision on subsequent panels

of the same circuit. Intracourt comity, the model followed by district courts, could

have been adopted by the courts of appeals.' Instead, all thirteen circuits, with the

possible exception of the Seventh Circuit, have developed the interpanel doctrine:

No panel can overrule precedent established by any panel in the same circuit; all

panels are bound the by prior panel decisions in the same circuit”. (footnotes

omitted) Philip M. Kanan, The Precedential Force of Panel Law, 76 Marquette L.

Rev. 755, 755 – 756 (1993)(citing U.S. Ianniello, 808 F.2d 184, 190 (2d Cir. 1986)

cert. denied sub. nom. Cohen v. U.S., 483 U.S. 1006 (1987). Thus, the Horsey Rule

as set forth in the Horsey decision is the law of the Case in this matter.

      Even if the current parties contest whether not Virginia’s congressional

districts are in violation of the Horsey Rule, there can be no argument that New

York’s congressional districts violate the Horsey Rule. Attached please find a Report

issued by the City of New York titled State of Our Immigrant City – Annual Report

                                           4
        Case 1:20-cv-05781-JMF Document 39 Filed 08/03/20 Page 5 of 7




2018. The data contained in the Report “is based on 2012-2016 5-Year American

Community Survey Public Use Microdata Sample (ACS PUMS) as augmented by

the Mayor’s Office for Economic Opportunity. The ACS PUMS is a weighted

sample, and weighting variables are used to generate accurate estimates and standard

errors” Report at 9. “All five boroughs have significant immigrant populations. That

pattern holds true for the distribution of undocumented immigrants across the

boroughs as well”. Report at 10. The Report finds that 37.8% of New York City’s

population are foreign-born. While 20.6% are naturalized citizens, 17.2 % are non-

citizens. Report at 11 With rural congressional districts having less than 1% of the

residents being foreign-born, non-citizens it is statistically impossible for New York

State to meet the 10% Rule established by Horsey. In order to avoid a constitutional

taint, New York State must re-apportion before the 2020 elections.

      Dragging out this litigation makes absolutely no sense and threatens to create

a constitutional crisis the likes of which have not been seen in the United States for

over 200 years. Without intervention by the President, the 2020 congressional

elections and potentially the Presidential election will be unconstitutional under the

One person, One Vote mandate. Whether the President accepts the outcome of that

election or not, the 63+ million voters who support will not. At the same time,

adherence to the Horsey decision which is the highest authority on the effect of

Citizenship on Apportionment in the United States and is binding law in this Circuit,


                                          5
        Case 1:20-cv-05781-JMF Document 39 Filed 08/03/20 Page 6 of 7




makes both the President’s initial Presidential Order and the issues raised by the

Plaintiffs Moot.

             With regard to the Questions raised by the Court in the July 20th Order,

the Plaintiff-Intervenor responds:

      (3) whether there is a date by which the issues in these cases need to be

      resolved and, if so, what that date is;

      Plaintiff-Intervenor’s response is yes. This case be can be and should be

resolved no later than August 30, 2020.

      (4) whether Plaintiffs anticipate moving for preliminary relief and, if so, when

      and on what grounds;

      Plaintiff-Intervenor’s response is yes. His Motions and Memorandum in

Support have been mailed to the Court.

      Therefore, for the reasons set forth in the Plaintiff-Intervenor’s Memorandum

of Law in Support of the Motion for Order to Show Cause and Motions for a

Preliminary and Permanent Injunction, President Donald J. Trump should Order the

States to bring every Congressional District not conforming to the Horsey Rule into

compliance prior to the November 2020 elections.




                                           6
        Case 1:20-cv-05781-JMF Document 39 Filed 08/03/20 Page 7 of 7




                                                          Respectfully submitted,

                                                    ______________________

                                                    Robert A. Heghmann
                                                    P.O. Box 6342
                                                    Virginia Beach, Virginia 23456

                                                    Tel. 603-866-3089
                                                    Bob_Heghmnaa@Reagan.com

                         CERTIFICATE OF SERVICE
      I certify that the foregoing document will be served pursuant to Rule 5 (b) (E)

by filing with the Court via U.S. Mail, postage pre-paid, where it will be sent

electronically to counsel for all registered participants. In addition a copy of this

pleading has been sent via e-mail to Mathew Colangelo, Office of the New York

State Attorney General at Mathew.Cokangelo@ag.ny.gov who seems to have taken

the lead among Plaintiffs’ counsel.

                                                    ____________________

                                                    Robert A. Heghmann




                                         7
